COURT OF APPEALS OF VIRGINIA
PUBLISHED

            Present: Judges AtLee, Causey and Senior Judge Haley
            Argued by videoconference


            WILLIAM O. FLANNAGAN, JR.
                                                                                  OPINION BY
            v.     Record No. 0923-21-2                                   JUDGE RICHARD Y. ATLEE, JR.
                                                                                AUGUST 16, 2022
            COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF LOUISA COUNTY
                                            Timothy K. Sanner, Judge

                           Ryan J. Rakness (Rakness & Wright PLC, on brief), for appellant.

                           Matthew P. Dullaghan, Senior Assistant Attorney General
                           (Jason S. Miyares, Attorney General, on brief), for appellee.


                   After a jury trial, the Circuit Court of Louisa County (“trial court”) convicted appellant

            William O. Flannagan, Jr. of first-degree murder, in violation of Code § 18.2-32, and use of a

            firearm in the commission of a murder, in violation of Code § 18.2-53.1. On appeal, Flannagan

            argues that the trial court erred by “excluding defense evidence of a preliminary breath test

            conducted on [Flannagan] and testimony as to his intoxication based on that evidence.” Because

            we find that Flannagan’s proffer was insufficient to establish the reliability of the preliminary

            breath test machine, we affirm the decision of the trial court.

                                                      I. BACKGROUND

                   “Under well-settled principles of appellate review, we consider the evidence presented at

            trial in the light most favorable to the Commonwealth, the prevailing party below.” Vay v.

            Commonwealth, 67 Va. App. 236, 242 (2017) (quoting Smallwood v. Commonwealth, 278 Va. 625,

            629 (2009)). “This principle requires us to ‘discard the evidence of the accused in conflict with that

            of the Commonwealth, and regard as true all the credible evidence favorable to the Commonwealth
and all fair inferences to be drawn therefrom.’” Id. (quoting Parks v. Commonwealth, 221 Va. 492,

498 (1980)).

       On July 3, 2019, Flannagan and Jason Ferguson attended a gathering in Devin Speh’s

garage. Flannagan had been drinking throughout the afternoon. Despite being friends,

Flannagan and Ferguson argued several times throughout the evening. During the first

argument, Flannagan pulled out a gun he had brought and “cocked the hammer back.” In

between arguing, Flannagan continued drinking.

       During the final argument that evening, Flannagan pulled the gun out again, and he was

waving it around. Because of the argument and the gun, the other people present felt

uncomfortable and decided to leave. Speh told Flannagan and Ferguson it was “time to go.”

Speh was rolling up an extension cord when he heard a gunshot. He turned around; Speh saw

Ferguson slump back into the chair. Flannagan was standing a few feet away from Ferguson

with the gun in his hand pointed downward towards Ferguson. Speh ran into the home, locked

the doors, and called 911. Flannagan left on foot. Ferguson died from the gunshot wound.

       Officers dispatched to the scene saw an individual matching the suspect’s description

walking along the edge of the road. The officers observed the individual throw something,

which turned out to be the gun used to shoot Ferguson. The officers arrested the individual, later

identified as Flannagan. Flannagan was indicted for first-degree murder.

       During his trial, Flannagan sought to elicit testimony about a preliminary breath test

(“PBT”)1 that officers conducted when they arrested Flannagan. The Commonwealth objected to

the relevance and admissibility. Flannagan explained that he intended to introduce the results of




       1
        A preliminary breath test “determine[s] the probable alcoholic content” of a person’s
blood. Code § 18.2-267(A).
                                             -2-
the PBT and have an expert testify about what that level of intoxication would indicate. This

evidence was intended to challenge the premeditation element of the first-degree murder charge.

       Flannagan explained that the officer that administered the test was prepared to testify that

he had calibrated the PBT device five days before it was used on Flannagan. Flannagan also had

the device’s calibration logs. The trial court asked how that “establish[ed] the reliability of the

test overall.” Flannagan used Santen v. Tuthill, 265 Va. 492 (2003), and a 2013 Attorney

General opinion to argue that the PBT results were admissible if there was evidence the device

was properly calibrated.

       The trial court asked if Flannagan’s expert would testify that the PBT device was

“reliable and that she can rely upon that in her field to render an opinion as to the blood alcohol

content at the time of the reading.” Flannagan indicated that he thought the expert would testify

to that, but the Commonwealth “d[id] not believe that to be the case.” The trial court explained

that if the expert could testify the PBT is “reliable for establishing the blood alcohol content at

that time,” then the PBT results would be admissible, but if the expert could not, then the results

were not admissible.

       The trial court took a brief recess to allow Flannagan to check with the expert. When

Flannagan returned, he reported that the expert could not opine on the reliability of the PBT

device. The trial court explained that there were two types of tests; the test after arrest, which is

admissible as evidence, and the preliminary test, like here, used by officers to establish probable

cause. To admit the preliminary test results, a party must establish reliability, and if a party does

not do so, the trial court cannot admit the results into evidence. Because Flannagan was unable

to establish reliability, the trial court sustained the Commonwealth’s objection.

       The trial court allowed Flannagan to make a proffer to preserve the record. Flannagan

proffered that the officer would testify that the device used was properly calibrated and that he

                                                 -3-
administered that test in accordance with his training. Flannagan argued that this should be

sufficient under Santen v. Tuthill. He also proffered that if the results were admitted, the expert

would testify what a blood alcohol content of .189, which was Flannagan’s result, meant and

how it would affect “judgment, attention, motor coordination, and reaction time.”

       Ultimately, the jury found Flannagan guilty of both first-degree murder and use of a

firearm while committing murder. Flannagan now appeals his convictions to this Court.

                                           II. ANALYSIS

                                      A. Standard of Review

       “[W]e review a trial court’s decision to admit or exclude evidence using an abuse of

discretion standard and, on appeal, will not disturb a trial court’s decision to admit evidence

absent a finding of abuse of that discretion.” Kenner v. Commonwealth, 299 Va. 414, 423 (2021)

(alteration in original) (quoting Avent v. Commonwealth, 279 Va. 175, 197 (2010)). “In

evaluating whether a trial court abused its discretion, . . . we do not substitute our judgment for

that of the trial court. Rather, we consider only whether the record fairly supports the trial

court’s action.” Id. (alteration in original) (quoting Carter v. Commonwealth, 293 Va. 537, 543

(2017)).




                                                -4-
                                   B. Preliminary Breath Tests

       Flannagan argues that the trial court erred by refusing to admit the PBT results. He

argues that the PBT was sufficiently reliable2 to admit the results because he proffered evidence

that the device was recently calibrated.3 We disagree.

       Code § 18.2-267 regulates the use of PBTs in certain types of alcohol-related offenses.

Code § 18.2-267(D) provides that the results of a PBT can be used to form the basis of probable

cause for an arrest in certain types of driving under the influence (“DUI”) offenses. 4 But those

results cannot be used as evidence of guilt in prosecuting the offenses. Code § 18.2-267(E); see

also Stacey v. Commonwealth, 22 Va. App. 417, 423 (1996). While Code § 18.2-267 prohibits

the use of PBT results in the guilt phase of DUI offenses, the question of whether a PBT is

admissible in cases other than those specifically prohibited under Code § 18.2-267 has not been

resolved.5




       2
          “When scientific evidence is offered, the court must make a threshold finding of fact
with respect to the reliability of the scientific method offered, unless it is of a kind so familiar
and accepted as to require no foundation to establish the fundamental reliability of the system.”
Billips v. Commonwealth, 274 Va. 805, 808-09 (2007) (quoting Spencer v. Commonwealth, 240
Va. 78, 97 (1990)).
       3
         Flannagan also argues on brief that the PBT results were relevant to prove degree of
intoxication and thus challenge whether the shooting was premeditated and deliberate. Although
the Commonwealth’s initial objection included a relevance objection, the trial court ruled only
that Flannagan had not established the reliability of the PBT device to show an accurate blood
alcohol content (“BAC”). Therefore, we address only the issue actually ruled upon by the trial
court.
       4
         These offenses are set out in Code § 18.2-267(A), and each requires proof of a specific
BAC. See, e.g., Code § 18.2-266 (driving with a BAC of .08 or more); Code § 18.2-266.1
(persons under twenty-one driving with a BAC of .02 or more).
       5
         There is one exception. In Hall v. Commonwealth, 32 Va. App. 616, 627 (2000) (en
banc), this Court held that the prohibition applied to aggravated voluntary manslaughter
prosecutions because Code § 18.2-36.1 expressly required proof of a violation of Code
§ 18.2-266, which is specifically listed in Code § 18.2-267.
                                                -5-
       The issue arose in Santen v. Tuthill. In Santen, the trial court refused to admit the results

of a PBT in a civil case because it concluded that PBTs were not sufficiently reliable. 265 Va. at

495. The defendant proffered expert testimony “that the type of machine used to administer the

preliminary breath test ‘was accurate to a .005 percent, assuming it was regularly calibrated.’”

Id. at 498. Although the officer would testify that the PBT machine was the one he regularly

used, there was no evidence (by proffer or by testimony) that the machine had been regularly

calibrated. Id. On appeal, the Supreme Court declined to decide whether a PBT was admissible

in a civil case. Id. at 499 n.6. Instead, it concluded that the defendant had not laid a proper

foundation because the accuracy of the machine was conditioned on regular calibration and there

was no evidence that the machine used had been regularly calibrated. Id. at 498-99.

       Relying on Santen, Flannagan contends that he has proffered evidence of calibration,

which is sufficient to provide an adequate factual foundation for the results of the PBT. But

Flannagan’s argument focuses on what was missing from the proffer in Santen and ignores what

was proffered. In Santen, the defendant proffered expert testimony that the machine was

accurate if calibrated, but he did not proffer evidence of calibration. This case is the opposite.

Flannagan offered evidence of calibration, but his expert could not testify that a properly

calibrated PBT machine was reliable to give an accurate BAC. During oral argument before this

Court, Flannagan conceded that he had no one to say that a calibrated machine is reliable and

accurate. Accordingly, while he proffered evidence that was missing in Santen, Flannagan

nevertheless failed to provide a crucial piece necessary to establish the reliability of the PBT

device to give an accurate blood alcohol content reading.

       Flannagan argues that there is nothing in the statute that states or implies the PBT results

are unreliable. We disagree. Flannagan’s argument fails to consider the purposes for which the

statute permits the use of PBT results. The statute permits the use of PBTs as “a preliminary

                                                -6-
analysis of the alcoholic content of the blood” to provide the basis of probable cause. Code

§ 18.2-267(E). But it does not permit the results to be used to prove guilt or innocence. Id.

Thus, the General Assembly considers PBTs reliable in the context of determining whether there

is alcohol in the blood, but not so reliable when it comes to determining the level or amount of

alcohol in the blood. See Stacey, 22 Va. App. at 422 (“[T]he test is sufficiently reliable to prove

that a person has consumed alcohol and that the fact of consumption may furnish reason to

believe that a person is intoxicated.”); Aloudah v. Commonwealth, No. 0328-17-4, slip op. at 7

(Va. Ct. App. Feb. 13, 2018)6 (“The General Assembly has thus ‘recognized that this test is

reasonably trustworthy to show that a person has consumed alcohol for purposes of determining

whether probable cause exists to make an arrest,’ but not reliable enough to serve as direct

evidence of criminal liability.”); Code § 18.2-267 (PBT results admissible to prove probable

cause but not for determining guilt in cases requiring a specific BAC).

       Flannagan does not seek to show simply that he had consumed alcohol. He seeks to

admit the results to show his BAC was .189 and that he was so intoxicated that it affected his

decision making. Even assuming without deciding that PBT results are admissible in those cases

where not specifically prohibited by statute, Flannagan’s proffer was not sufficient to

demonstrate that a properly calibrated machine was reliable to give an accurate BAC. Therefore,

the trial court did not err by finding that Flannagan failed to establish the reliability of the PBT




       6
          “Although not binding precedent, unpublished opinions can be cited and considered for
their persuasive value.” Blowe v. Commonwealth, 72 Va. App. 457, 468 n.10 (2020) (quoting
Otey v. Commonwealth, 61 Va. App. 346, 350 n.3 (2012)).
                                              -7-
device. Accordingly, the trial court did not err by excluding the PBT results and the testimony

based on those results.

                                        III. CONCLUSION

       For the foregoing reasons, we affirm the decision of the trial court.

                                                                                        Affirmed.




                                               -8-